1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    David_Anthony@fd.org
     MARTIN L. NOVILLO
5    Assistant Federal Public Defender
     Virginia State Bar No. 76997
6    Martin_Novillo@fd.org
     T. KENNETH LEE
7    Assistant Federal Public Defender
     Ohio Bar No. 0065158
8    Ken_Lee@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Petitioner

12                          UNITED STATES DISTRICT COURT

13                                DISTRICT OF NEVADA

14   JAMES RAY WALKER,                         Case No. 2:15-cv-01240-RFB-EJY

15                Petitioner,
                                               UNOPPOSED MOTION FOR
16         v.                                  EXTENSION OF TIME TO FILE
                                               SECOND AMENDED PETITION
17   WILLIAM GITTERE, et al.,                  FOR WRIT OF HABEAS CORPUS
                                               (POST-CONVICTION)
18
                  Respondents.                 (FIRST REQUEST)
19
                                               DEATH PENALTY CASE
20

21         James Ray Walker, through counsel, hereby requests an extension of time of

22   ninety (90) days, up to and including Monday October 4, 2021, within which to file

23   his Second Amended Petition for Writ of Habeas Corpus. This is Mr. Walker’s first
1    request for an extension of time. The State does not oppose the motion. This request

2    is made and based on the following declaration of counsel and the entire file herein.

3          DATED this 6th day of July, 2021.

4                                                  Respectfully submitted
                                                   RENE L. VALLADARES
5                                                  Federal Public Defender

6
                                                   /s/ Martin L. Novillo
7                                                  MARTIN L. NOVILLO
                                                   Assistant Federal Public Defender
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
1                           DECLARATION OF MARTIN L. NOVILLO

2          I, Martin L. Novillo, declare as follows:

3          1.        I am an attorney at law, admitted to practice before this Court, and

4    employed as an Assistant Federal Public Defender. I represent petitioner James

5    Ray Walker in this capital habeas case, having entered my appearance in this

6    action on April 21, 2021. ECF No. 93.

7          2.        Mr. Walker filed his proper person Petition for a Writ of Habeas

8    Corpus on June 30, 2015. ECF No. 1. Mr. Walker amended his petition following the

9    appointment of the Federal Public Defender for the District of Nevada (FPD). ECF

10   Nos. 40, 77. On March 30, 2016, this Court entered an order staying this action

11   while Petitioner exhausted in state court his unexhausted claims for habeas corpus

12   relief. ECF No. 69. 1 The state proceedings concluded and, on May 6, 2021, this

13   Court entered an Order vacating the stay previously entered and to re-opening Mr.

14   Walker’s federal habeas action. ECF No. 98. The Court further provided Mr. Walker

15   would have 60 days, or until Monday July 5, 2021, to file a second amended petition

16   for writ of habeas corpus. Counsel for Mr. Walker now seeks a ninety day (90) day

17   extension to file Mr. Walker’s second amended petition. Respondents do not oppose

18   this request.

19

20

21
           1 The Court denied the Respondents’ motion for reconsideration of its order
22
     on November 18, 2016. ECF No. 74. The Court temporarily lifted the stay on May
     16, 2017 to allow Mr. Walker to supplement his petition for writ of habeas corpus
23
     with a new claim. ECF No. 81. The Court noted the stay remained in effect in all
     other respects. ECF No. 81.
                                              2
1          3.     An extension of time to file Mr. Walker’s second amended petition is

2    merited on account of several filing deadlines and commitments undersigned

3    counsel recently had to meet in various capital habeas matters. Since the May 6,

4    2021 Order reopening Mr. Walker’s case, undersigned counsel has had to prepare

5    and finalize claims for an amended habeas petition to be filed in early July 2021 in

6    California state court in the capital habeas matter of Maury (Robert Edward) on

7    H.C., 2011 Cal. LEXIS 12099 (2011). Similarly, counsel has had to investigate and

8    prepare claims for an amended petition due also in July 2021 in Nevada state court

9    in the capital habeas matter of Biela v. State, 2019 Nev. Unpub. LEXIS 475 (2019).

10   Further, counsel had to review the record, investigate claims, and prepare an

11   amended petition–filed on June 15, 2021–in the non-capital habeas matter of

12   Bautista v. Garrett, et al., 20-cv-00403-LRH (D. Nev.). Finally, counsel has had to

13   prepare various pre-trial motions in the out-of-district federal capital trial case

14   United States v. Schlesinger, 18-cr-02719-RCC-BGM (D. Ariz.), including a one

15   hundred fifty (150) page motion challenging the Federal Death Penalty Act (FDPA).

16         4.     An extension of time is further merited on account of personal

17   circumstances affecting co-counsel for Mr. Walker, Kenneth Lee. Specifically,

18   counsel Mr. Lee underwent back surgery on June 22, 2021. Mr. Lee will be

19   unavailable for several weeks as he recovers from the surgery. Moreover, Mr. Lee’s

20   surgeon has informed counsel that he will not be able to travel or drive for at least

21   the next seven weeks. As a result, the earliest counsel would be able to visit Mr.

22   Walker would be the week of August 16, 2021.

23

                                                  3
1           5.     Finally, an extension of time is needed so undersigned counsel can

2    finalize his review of Mr. Walker’s trial, appellate, and post-conviction record.

3    Undersigned counsel was only recently designated as lead counsel for Mr. Walker.

4    See ECF No. 93. Prior to that designation and while in state court exhausting

5    claims, counsel reviewed and addressed specific issues raised in Mr. Walker’s

6    petition, but did not conduct a comprehensive and exhaustive review of the record.

7    For the past several months, undersigned counsel has engaged in a diligent review

8    of the entire record to ensure Mr. Walker is adequately represented in his habeas

9    proceedings. Counsel’s review is now nearly complete.

10          6.     The present request for an extension is unopposed. On July 2, 2021,

11   counsel for Petitioner contacted Deputy Attorney Jessica Perlick via email concerning

     this request for an extension of time. Ms. Perlick has no objection to the request.
12
     Petitioner understands that opposing counsel’s non-opposition does not waive any
13
     claims, defenses, statute of limitations, or other substantive arguments the
14   Respondents may choose to raise at a later date.
15          7.     This requested extension will permit counsel time to properly review Mr.

16   Walker’s record and file an amended petition. It is not made for the purposes of delay,

     but rather in the interests of justice.
17
            I declare under penalty of perjury that the foregoing is true and correct, and
18
     that this declaration was executed on July 6, 2021, in Las Vegas, Nevada.
19
      IT IS SO ORDERED:
20
                                                     /s/ Martin L. Novillo
21                                                   MARTIN L. NOVILLO
     __________________________                      Assistant Federal Public Defender
22   RICHARD F. BOULWARE, II
     United States District Judge
23   DATED this 8th day of July, 2021.

                                                 4
1                                   CERTIFICATE OF SERVICE

2          In accordance with LR IC 4-1 of the Local Rules of Practice, the undersigned

3    hereby certifies that on the 6th day of July 2021, a true and correct copy of the

4    foregoing Unopposed Motion for Extension of Time to File Second Amended

5    Petition (First Request) was served by the United States District Court, CM/ECF

6    electronic filing system to:

7    Jessica Perlick
     Deputy Solicitor General
8    jperlick@ag.nv.gov

9                                                    /s/ Sara Jelinek
                                                     An Employee of the
10                                                   Federal Public Defender

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                 5
